                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION

MALACHI Z. YORK,                              )
                                              )
                                              )
                     Plaintiff,               )
                                              )
              v.                              )    CIVIL ACTION NO. 5:18-CV-460 (MTT)
                                              )
MACON COUNTY POLICE                           )
DEPARTMENT, et al.                            )
                                              )
                                              )
                Defendants.                   )
 __________________                           )

                                              ORDER

       On December 13, 2018, Plaintiff Malachi York filed his complaint without paying

a filing fee or filing a motion to proceed in forma pauperis (“IFP”). Doc. 1. On February

28, 2019, the Clerk of Court mailed the Plaintiff a Notice of Deficiency and told the

Plaintiff that he must either pay the filing fee or submit a properly completed motion to

proceed IFP within twenty-one days, and a copy of a motion to proceed IFP was

included. Docs. 4-1; 4-2. The Plaintiff was notified that failure to comply may result in

dismissal of his case. Doc. 4-1. On March 18, the Plaintiff submitted a response to the

notice of deficiency. Doc. 4. The Plaintiff stated that the Court is “a legal fiction that

cannot talk, therefore cannot ask for fees or anything else,” and “I’m trying to figure out

what monies you think I owe you, since . . . I never had full disclosure . . . [and] [y]ou are

continuing to try to communicate with me; that is a violation of the ‘Fair Debt Collection

Act.’” Docs. 4-4; 4-5.

       As of April 17, 2019, the Plaintiff has neither paid the filing fee required of all

litigants bringing a case before this Court nor filed a motion to proceed IFP. Parties
instituting a civil action in a district court are required to pay filing fees in advance. 28

U.S.C. § 1914(a), (c). All litigants, including those proceeding pro se, are subject to the

Federal Rules of Civil Procedure and the local court’s rules and standing orders. Moon

v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989). “A district court may dismiss a

complaint sua sponte either under Federal Rule of Civil Procedure 41(b) or based on

the inherent power of the court to manage its docket. While dismissal is an

extraordinary remedy, dismissal upon disregard of an order, especially where the litigant

has been forewarned,” is allowed. Taylor v. Nelson, 356 F. App’x 318, 319 (11th Cir.

2009) (internal quotation marks and citations omitted) (affirming the district court’s

dismissal of the case where the pro se plaintiff failed to pay the filing fees or file a copy

of his prison trust account statement).

       Because the docket establishes that the Plaintiff failed to pay the filing fee or file

a motion to proceed IFP and was notified that failure to comply may result in dismissal

of his case (Doc. 4-1), his complaint (Doc. 1) is DISMISSED without prejudice.

       SO ORDERED, this 18th day of April, 2019.

                                                   S/ Marc T. Treadwell
                                                   MARC T. TREADWELL, JUDGE
                                                   UNITED STATES DISTRICT COURT
